Per curiam.
The District Attorney of Clayton Judicial Circuit filed a complaint in which it was sought to condemn a vehicle owned by Pleasure Time Development Corporation. The complaint alleged that the vehicle was being used to convey tax-paid alcoholic liquors in an amount greater than one quart in a dry county. Pleasure Time Development Corporation filed its claim to such vehicle *672and attacked the constitutionality of the Act of 1972 (Ga. L. 1972, pp. 207, 212; Code Ann. § 58-1077) upon the ground that such statute denies equal protection of the law. The attack upon the constitutionality of such statute was overruled and after hearing the vehicle was condemned. Thereafter, the present appeal was filed and the sole question for decision is the constitutionality of such statute.
Argued February 10, 1976
Decided April 20, 1976.
Albert B. Wallace, for appellant.
Arthur K. Bolton, Attorney General, David A. Runnion, Assistant Attorney General, amicus curiae.
The statute attacked reads as follows: "Any person found in possession or control of more than one quart of spirituous, vinous or alcoholic liquor in any county or municipality of this State (except such counties or municipalities in which liquor may be legally sold or transported under the terms of this Chapter) shall be guilty of a misdemeanor, and upon conviction, punishable as in cases of misdemeanors. The fact that such person may have a license or liquor stamps shall be no defense in such prosecutions, where said liquor is carried into a county or area to which the terms of this Chapter do not apply, and wherein liquor is not legalized under the terms of this Chapter.”
The control of alcoholic beverages has been held to be a legitimate area for the exercise of the police power of the state, not only the control of the sale, but also the amount that can be possessed by a person. The statute is not unconstitutional for any reason assigned and the judgment of the trial court condemning the vehicle here involved was not error.

Judgment affirmed.


All the Justices concur, except Nichols, C. J., Gunter and Hill, JJ., who dissent.